DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 19 March 2021 is acknowledged.  The traversal is on the ground(s) that newly amended claims 6-7 relate to the subject matter of Group I and thus should be examined with Group I.  The Examiner acknowledges the amendments and that the claims now read on the subject matter of Group I, for claims 6-7.  They thus will be examined with Group I.  It is noted, however, the restriction requirement between Groups I-III remains in place.
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 1-7 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/CN2018/081272 filed 30 March 2018 which claims benefit of foreign priority documents CN 201710203473.5 and CN 201710741963.0 filed 30 March 2017 and 25 August 2017, respectively.  Said documents have been received.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 January 2021 and 25 June 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Compliance with Sequence Rules
The sequence listing, filed in computer readable form (CRF) and paper copy on 27 September 2019, has been received and entered.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  
The following sequences in the specification each require a sequence identifier:
All of the primers in the table on p. 10; 
All of the primers in the table on pp. 11-12; 
All of the primers in the table on p. 13; and 
All of the primers in the table on p. 15.

* If the noted sequences are in the sequence listing as filed, Applicants must amend the specification to identify the sequences appropriately by SEQ ID NO:.  If the noted sequences are not in the sequence listing as filed, Applicants must provide (1) a copy of a sequence listing containing the requisite sequences in computer readable form (CRF), (2) an amendment directing its entry into the specification and no new matter has been added, (3) an updated statement in the specification regarding the new sequence listing, when it was created, its new name and its size and its incorporation by reference into the specification, and (4) an amendment to the specification to identify the identified sequences by SEQ ID NO:.  – See also MPEP 2422.


Claim Objections
Claims 1-7 are objected to because of the following informalities:  the species name “Escherichia coli” should be italicized.  Appropriate correction is required.

Claims 1-2 and 4-7 are objected to because of the following informalities:  periods in claims are not permitted except at the end of the claim and when used for abbreviations (See MPEP 608.01(m)).  Thus, it is suggested to replace, “SEQ ID NO.” and instead substitute the period for a colon, e.g. SEQ ID NO:  Appropriate corrections are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is dependent upon claim 1, which recites a signal peptide which has an amino acid sequence as shown in SEQ ID NO: 13.  Claim 2 then recites said signal peptide having a nucleotide sequence as shown in SEQ ID NO: 12.  Since the independent claim 1 is drawn to an amino acid sequence, it would be clearer to state in is encoded by a nucleotide sequence as shown in SEQ ID NO: 12. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without additional elements that integrate the judicial exception into a practical application. An analysis with respect to the claims as a whole reveals that they do not include additional elements that integrate the judicial exception into a practical application. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
The relevant distinction is the one “between patents that claim the ‘buildin[g] block[s]’ of human ingenuity and those that integrate the building blocks into something more, thereby ‘transform[ing]’ them into a patent-eligible invention. The former ‘would risk disproportionately tying up the use of the underlying’ ideas and are therefore ineligible for patent protection. The latter pose no comparable risk of pre-emption, and See Alice Corp., 110 U.S.P.Q.2d at 1981 (quoting Mayo, 101 U.S.P.Q.2d at 1972, 1965-66).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring signal peptide.
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature, namely a signal peptide derived from Aspergillus oryzae TAKA amylase having SEQ ID NO: 13 or encoded by SEQ ID NO: 12.  It is noted said signal peptide also is 100% identical to many others isolated from various other Aspergillus organisms (See SCORE, .rup file, Results 1-30) and thus it is Aspergillus oryzae.  With regard to the intended use of the signal peptide, e.g. for expression of E. coli phytase in a filamentous fungus, this does not change the signal peptide itself.  It should be noted, however, if for example, the claims recited the signal peptide as a fusion protein with an E. coli phytase this would then transform the naturally occurring peptide into something non-naturally occurring and significantly more.  But merely reciting the intended use does not amount to something significantly more.
Step 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and the claims read on naturally occurring signal peptide.  Thus, the claims are drawn to a judicial exception, namely, a naturally occurring product.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The claims are drawn to signal peptides comprising an amino acid sequence as shown in SEQ ID NO: X; or a nucleotide sequence as shown in SEQ ID NO: X.  The recitation of the articles “an” and “a” means what follows refers to a multiple variations of sequences.  Thus, “an amino acid sequence" of SEQ ID NO: 13 or a nucleotide sequence of SEQ ID NO: 12 (the same all holds true for the E. coli phytases in claims 4-7) is interpreted as being drawn to any sort of fragment of SEQ ID NO: 13 or SEQ ID NO: 12 or SEQ ID NOs: 4, 15, 17, 7 or 8.  Thus, there is a huge genus of encoded signal peptides and polypeptides and those sequences encoding them, however, the specification only discloses a single representative species, e.g. the full length signal peptide of SEQ ID NO: 13 which is encoded by SEQ ID NO: 12.  Furthermore, there is no clear structure-function correlation between the fragments encoding this peptide which give rise to the desired function.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Boel et al. (US 5536661 – cited herein).
The claims as noted above are drawn to a signal peptide derived from Aspergillus oryzae TAKA which comprises SEQ ID NO: 13 or is encoded by a nucleotide sequence comprising SEQ ID NO: 12.  The intended use of the signal peptide does not change the signal peptide itself.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999); see also MPEP 2112(I).
Regarding claims 1-3, Boel et al. teach the signal peptide from Aspergillus oryzae TAKA amylase which has 100% identity to SEQ ID NO: 13 and the nucleotide sequence that encodes it has 100% identity to instant SEQ ID NO: 12 (See below and Figure 1 of Boel et al.).  It is noted the phrase “has” is interpreted as open and comprising.  The promoter and signal sequence as taught by Boel et al. are intended to be used to express heterologous proteins in A. oryzae or A. niger (See Examples).  

    PNG
    media_image1.png
    225
    534
    media_image1.png
    Greyscale
 
SEQ ID NO:13 Met Val Ala Trp Trp Ser Leu Phe Leu Tyr Gly Leu Gln Val Ala Ala 
                                                          
Pro Ala Leu Ala Ala Thr Pro Ala Asp Trp Arg Ser 

SEQ ID NO: 12 atggtcgcct ggtggtccct cttcctctac ggtctccagg tcgccgcccc cgccctcgcc       

gccacccccg ccgactggcg ctcc

Regarding claims 4-7, the intended use of the signal peptide is enhancing secretory expression of E. coli phytases in a filamentous fungus, however, the intended use does not limit anything regarding the signal peptide itself.  As such, it is not required that the reference teach anything regarding the intended use, e.g. the phytases.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        27 April 2021